IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-09-00095-CV

                             IN RE LAURA DOBBINS


                                Original Proceeding


                          MEMORANDUM OPINION

      After a jury verdict, which did not terminate the parent-child relationship

between Laura Dobbins and her child, Dobbins brought a petition for writ of

mandamus to compel the trial court to enter a final order returning her child into her

care, control, and possession. Since the date of the filing of the petition for writ of

mandamus, the child has been returned to Dobbins by the trial court. We requested a

response from the parties regarding the effect of the trial court’s ruling on this

proceeding. The Texas Department of Family and Protective Services has filed a motion

to dismiss the petition for writ of mandamus asserting that it is now moot since the trial

court has granted all of the relief requested by the Relator. The Relator has filed no

response. When this Court cannot take any action that can effect the requested relief,

and thus the order will have no practical result, we must dismiss the petition for writ of

mandamus as moot. Dow Chemical Co. v. Garcia, 909 S.W.2d 503, 505 (Tex. 1995); In re

Union Pac. R.R., 2004 Tex. App. LEXIS 940 (Tex. App.—Waco 2004, orig. proceeding).
       Accordingly, the motion to dismiss is granted, and therefore the petition for writ

of mandamus is dismissed as moot.



                                         TOM GRAY
                                         Chief Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Petition Dismissed
Opinion delivered and filed on July 22, 2009
CV06




In re Dobbins                                                                      Page 2